Citation Nr: 9927844	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-19 818	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
anxiety disorder, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to 
September 1945.  This case was remanded by the Board of 
Veterans' Appeals (Board) in December 1996 to the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, for additional actions, to include adjudication of 
the raised issues of entitlement to service connection for 
arthritis, degenerative disc disease and myalgia rheumatica 
of the lumbosacral spine, to include on the basis of 
aggravation resulting from service-connected disability, and 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  While 
the case was in remand status, jurisdiction over the claims 
folders was transferred to the RO in Oakland, California.  
The case was returned to the Board for in June 1999.


REMAND

The Board notes that the RO failed to comply with the Board's 
remand directive to adjudicate the issues of entitlement to 
service connection for arthritis, degenerative disc disease 
and myalgia rheumatica of the lumbosacral spine, to include 
on the basis of aggravation resulting from service-connected 
disability, and entitlement to a total disability rating 
based on unemployability due to service-connected 
disabilities.  Additionally, the issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
was raised by the veteran in December 1998.  This issue has 
not been adjudicated by the RO.  These issues should be 
adjudicated by the RO before the Board decides the issues on 
appeal.  

The Board also notes that the issue of entitlement to service 
connection for cervical spine disability was raised by the 
veteran in May 1999.

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
including VA, who may possess additional 
records pertinent to the issues on 
appeal.  Then, with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  Then, the RO should undertake any 
other indicated development and should 
adjudicate the issues of entitlement to 
service connection for arthritis, 
degenerative disc disease and myalgia 
rheumatica of the lumbosacral spine, to 
include on the basis of aggravation 
resulting from service-connected 
disability; entitlement to service 
connection for PTSD; and entitlement to 
service connection for cervical spine 
disability.  The RO should also 
readjudicate the issues on appeal if any 
additional evidence pertinent to the 
issues is received.  If it has not been 
rendered moot, the RO should also 
adjudicate the issue of entitlement to a 
total disability rating based on 
unemployability due to service-connected 
disabilities. 

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, a supplemental 
statement of the case should be issued on 
all issues in appellate status, and the 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  The veteran should be advised 
of the requirements to perfect an appeal 
with respect to any new issue(s).

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

